DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 13 are objected to because of the following informalities:  
The use of the phrases “preferably” and “in particular” should be avoided in order to prevent 35 USC 112 issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cudicio et al. (US 6,059,070) in view of Özpolat (DE 42 33 312), and further in view of Kenyon et al. (US 6,216,691).
With respect to claim 1, Cudicio et al. teach a soundproof fume discharge conduit, adapted to be arranged between a ventilation system and an outlet chimney, the conduit defining a fume path therein (Fig.2), wherein at least one side surface of the conduit is provided with at least a protrusion (Fig.5, Items 15a and 15b), whereby the protrusion is defined by two first walls (Fig.5), which are incident at a first end thereof, and at least one wall of the two first walls is coated with a first sound absorbing material (Col.4, Line 62 – Col.5, Line 5); but fail to disclose wherein at least one side surface of the conduit is provided with at least two protrusions, each protrusion internally defining a respective step-shaped recess, whereby the path is provided with at least two step-shaped recesses adapted to reflect sound waves propagating along the path, wherein the step shape of each recess is defined by two first walls, which are incident at a first end thereof. 
On the other hand, Özpolat teaches a soundproof fume discharge conduit comprising at least one side surface of the conduit being provided with at least two protrusions (Fig.3, Items 7), each protrusion internally defining a respective step-shaped recess (Fig.3, Items 7), wherein the step shape of each recess is defined by two first walls, which are incident at a first end thereof. 
Furthermore, Kenyon et al. teach wherein step-shaped recesses will reflect sound waves propagating along the path (Fig.11; Col.6, Lines 17 – 29).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Özpolat configuration with the Cudicio et al. design because it would promote internal reflections that would improve the noise attenuation characteristics of the conduit.
With respect to claim 2, Özpolat teaches wherein said at least two protrusions are externally step-shaped (Fig.3, Items 7).  
With respect to claim 3, Cudicio et al. teach wherein there are provided a first stretch of the conduit, defining a first longitudinal axis X (Fig.4, Item 19a) and adapted to be connected to the ventilation system (Fig.2, Item 14), and a second stretch of the conduit defining a second longitudinal axis Y (Fig.4, Item 19b) inclined with respect to the first longitudinal axis X and adapted to be connected to the outlet chimney (Fig.2, Item 13); and wherein said at least one side surface of the conduit is an upper surface of the second stretch (Özpolat:Fig.3, Item 7).  
With respect to claim 4, Cudicio et al. teach wherein a protrusion is also provided on a lower surface (Fig.5, Item 15b) and/or on side surfaces of the second stretch; wherein the second stretch of the conduit has a polygonal section or a quadrangular section (Fig.6).  
With respect to claims 5 and 6, the Examiner takes official notice that it is well known in the art to provide a panel with a plurality of holes and resting on second ends of the two first walls, opposed to the first ends, thus delimiting a volume of the step-shaped recess together with two second side walls which are parallel to each other and transversal to said two first walls in order to create acoustic resonators that would improve the soundproofing of the conduit as disclosed by Gurvich et al. (US 2020/0193953).  
With respect to claim 7, The Examiner considers that it would have been an obvious matter of design choice to provide the panel being made of metal sheet coated with a second sound absorbing material because it would withstand high temperatures; furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 	With respect to claim 8, The Examiner considers that it would have been an obvious matter of design choice to provide the panel having a percentage ratio of area of the plurality of holes to area of a solid part of the panel which is less than 50%, preferably from 25 to 35% because it would tune the panel to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application; additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claims 9 and 12, Cudicio et al. teach the use of sound absorbing material being selected from expanded clay granules; steel wool; mineral wool (Col.6, Lines 1 – 4); also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
With respect to claims 10 and 11, Cudicio et al. teach wherein the second stretch of the conduit has a circular, polygonal cross-section or quadrangular section; and wherein both the first walls of at least one step-shaped recess have a first side with a shorter length than half of an average diameter of the second stretch in the case of a circular section or than half of a width of the second stretch in the case of a polygonal section (Figs.2, 4 and 6; Col.3, Lines 48 – 51). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 13, Cudicio et al. teach wherein the discharge conduit is connected to a fume outlet chimney of a steel plant (Abstract).

Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 17, 2022